IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-30912
                         Summary Calendar



HARRY L. BATISTE,

                                         Plaintiff-Appellant,

versus

ANDRES M. LANDORS; MIKE BROWN; POLICE
DEPARTMENT OF LAFAYETTE,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 00-CV-417
                       - - - - - - - - - -
                          August 6, 2001

Before JOLLY, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Harry L. Batiste appeals the district court’s dismissal of

his 42 U.S.C. § 1983 complaint as time-barred.   We have reviewed

the record, the briefs of the parties, and the applicable law,

and we discern no reversible error.   Batiste’s complaint, filed

on March 1, 2000, was filed more than one year after the accrual

of his cause of action, his purportedly wrongful arrest on

October 21, 1998.   Accordingly, the district court did not err by

dismissing Batiste’s action as time-barred.   See Owens v. Okure,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-30912
                               -2-

488 U.S. 235, 249-51 (1989); Elzy v. Roberson, 868 F.2d 793,

794-95 (5th Cir. 1989); Pete v. Metcalf, 8 F.3d 214, 214-17 (5th

Cir. 1993).

     AFFIRMED.